base 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 1 of 49 Page |D #:920

FIP LLC

ACCEPTA__NCE OF FUTURE lNCOME STREAM PURCHASE

'I`he Purchaser hereby acknowledges receipt of the final and fully-executed copy of the
FIP LLC Purchase Agreement (the "Purgha.\;e Agreement"), (PR# 3188); and the Purchaser
accepts all ot`the terms and conditions contained within each section ot`the Purchase Agreement.
as identified below:

I. FlP LLC Purchase Agreemem between Goldstar Trust Company. LLC FB()
Kolette A. Page, IRA (thc "Purchaser") and FIP LLC, dated .lanuag I 0, 2017 [the
"Purchase Ag§ment”];

2. Completed Exhibit A-l through Exhibit A - 30, to the Purchase Agreement, setting
form all of the cash flows purchased by Furchaser and comprising the Purchased
Asset (as defined in the Purchase Agreement);

Exhibit B to the Purchase Agreement; and

4. Exhibit C to the Purcbase Agreement

By signing below, l hereby confirm that l have reviewed and accept all of the terms and conditions
contained in the above mentioned documents.

Purchaser:

Signed: Date:
(Custodian: Goldstar Trust '

 

  

 

/ ,
IRA Owner:
Signed: ’? ate: ‘ '_ § :§_C _‘ 7
Accepted By:
FTP LLC
2505 Anthem Village Drive, #E-S'IS
Henderson, NV 89052
ry ' ' nj
l "Glor'il"yn Cusi
Signature
FIP LLC

TU\BG§ [l] 12565“1 MTI]) (¥lPPA .Ar:m'ptul\cc Rcrei:l Am\‘r].l'){)(`

WEST\Z?BDSOI§T.I

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 2 of 49 Page |D #:921

 

FlP LLC Purchase Agreernent H p, 1

F|P, LLC QUALIFIED PURCHASE AGREEMENT

| w
WHEREAS, this FlP LLC purchase Agreernent dated ah bi llthe “Agreement“], is by and among FIF LLC, and its

designees. successors and assigns ("FIP"i, a Delaware l.irnlted tiabi|ity Cornpanv located at 2505 Anthem Village
orive, irc-sra Henaers.on, Nv ssosz and 610 \o'l r Foo

(Exampie.' Goldstor Trust Co. l.tC FBO, John Sml'th, lRA} (the ”Purchasei“’l, for the benefit and at the direction of the
owner of the lRA account ithe ”iBA owner"}.

WHEREAS. contemporaneously with the execution of this Agreernent, Purchaser at the direction of the |RA Gwrier,
will execute and submit to FIP the Purchase Request attached hereto as Exhibi't B identifying the characteristics of
the Purchased Asset (as defined below) Purchaser wishes to purchase;

WHEREAS, the Purchaser, at the direction of the IRA Owner, has or will deposit into the Escrow Account (as defined
beiow) managed by the Escrow Agent las defined belowl a sum equal to the Purchase Price {as defined below};

Bg Personal or Cashier's Check: h Wire _Transfer:

Make Checks Payab|e to: SunTruSt Banl<

Agee Fisher Barrett. LLC Wire Ref: Agce Fisher Barrett, LLC
Ref Account it 100017070&737 Routing ii 061000104

Acct n 1000170?04737
Mal| to:
Agee Fisher Barrett, LLC
Attn‘. Auturnn Langiev
750 Harnmond Drive, Bldg. 17
At|anta, GA 30328
iN BDTH CASES PLEA$E lNCtUDE !HA OWNER'S NAME

WHEREAS, Fl? will purchase on behalf of the lRA 0wner the right to receive overtime one or more income payments
comprised of fixed, pre-determined payments at a specific discount rate made monthly Satisfyirlg the characteristics
identified by the iRA t".`.\wner in the Purchase Request ithe "Porchased Asset”) from an individual or individuals
entitled to such payments [coilectlvely, the “Seiler"l;

WHEREAS. the specific income payments comprising the Purchased Asset will be identified to the Purch aser in the
final closing documents pursuant to a completed copy of Exhlblt A for each such income payment purchased from
a Se|ler and comprising part of the Pu rchased Asset;

WHEREAS, as consideration for the sale of the Purchased Asset, F|P shall release the purchase price listed on Exhlbit
A, attached hereto (the "Purchase Price"} as set forth in this Agreement; and

WHEREAS, upon the closing of the transactions contemplated herein. and for the term of tn|e Agreement, FlF shall
direct the Seller to remit the payments comprising the Furchased Asset to an account established by FlP and

thereafter to the Pu rchaser.

lllOW, THEREFORE, in consideration of the foregoing recltais, and terms, conditions and covenants hereinafter set
iorth. and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged the
parties hereto agree as follows:

1. Saie of Pur;i;ggseg As§g; Pagrnent of Purchase Price. Pursuant to the terms and conditions of this Agreement,

and for the Term {as defined on inhibit A}, upon the final closing of the transactions contemplated herein, which
shall occur upon FlP's receipt from Purchaser of a signed acknowledgement that Purchaser has reviewed and

FlP LLC

Case 8:18-cV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 3 of 49 Page |D #:922

 

FlP LLCPurchase agreement /,l p. 2

approved the cash flows comprising the Purchased Asset lthe “C|osing"] FlP will sel|, transfer and convey all
right, title and interest in and to the Purchased Asset to Furchaser in return for the Purchase Price.

2. Estab|ishment oi' Favment Account; Remittance o_f_ Purchased Asset. Upon the Closing and until the end of the
Terrn, FlP will direct the Seller to forward all payments comprising the Purchased Asset to an account established
by FlP [the "Payment Ai:r:ount")l and will direct such payments from the Payment Account to the Purchaser.

3. Fundiri_g of Escr_ow A_ccount. fn connection with and simultaneous to the execution and submission of the
Purchase Request Purr:haser at the direction of the |RA Owner shall cause funds in the full amount of the
Purchase Price to be wired to the Escrow Account identified above The Purchase Price will be released from
the Escrow Account by Escrow Agent as set forth in the terms of this Agreement.

4. Survivor Beneficlagr. |f the Seller of cash flows comprising the Purchased Asset designates a survivor beneficiary
upon the Se|ler's death, then FlP may require such survivor beneficiary to agree to be bound by the terms of the
underlying sale agreement between FlP and the Se|ler lthe "Underlylng Sa|e Agreernent"l, and to forward all
such payments comprising the Purchased Asset as per the terms of such Underlying Sale Agreement.

5. Representations and Warranties of FlP ns of the date of the Closing, FlP hereby makes the following
representations warranties and acknowledgements to and for the benefit of Purchaser and IRA Owner.

5.1. Orgom‘zatr'on and Good $tanding_. FlP' is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Nevada and has organization power and authority to own
its properties and to conduct its business as such properties shall then be owned and such business' is then
conducted.

5.2. Power and Authorr`tg. FlP has full power, authority and right to execute and deliver this Agreernent, and
has full power and authority to perform lis obligations hereunder. and has taken all necessary action to
authorize and has duly authorized the execution, delivery and performance of this Agreernent and the
performance of such obligations

5.3. Br'ndr'ng Obli`gotfon. This Agreement constitutes the legal, valid and binding obligations of FlP enforceable
against FlP in accordance with its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors‘ rights generally or by general
principles of equity.

5. Representations and warranties of Purch_a§er and lRA Owner.

6.1. Comgel'em_:y and Consent. Purchaser and lRA Owner are competent to enter into this Agreement and has
voluntarily entered into this Agreement as an act of free will and with full capacity to understand the terms
and conditions contained hereln.

5.2. Bi`nding_Oblr`gotion_ This Agreement constitutes the lega|, valid and binding obligations of Purchaser and
inn aner enforceable against Purchaser and lRA Owner in accordance with its terms, except as

enforceability may be limited by bankru ptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors' rights generally or by general principles of equity.

6.3. Ri'slrs of Purchosed Asset. F|P has put mechanisms in place which it believes will protect the Purchaser's
right to receive the payments comprising the Purchased Asset on behalfo the lFlA Owner; however, lRA
Owner understands and acknowledges that there are multiple risks associated with the purchase of the
Purchased nsset. These risks include, but are not limited to those iisted below. By initiating next to each risk
listed below, the lRA Owner acknowledges and agrees that he or she has readl fully understands and accepts
the risks of purchasing the Purchased Asset.

FlP lLC

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 4 of 49 Page |D #:923

/ FlP LLC Purchase Agreement ll Fl. 3

5.3.1 k o Sel er Breach. Receipf. by Purchaser of the payments comprising the
Furchased Asset is dependent upon the Seller adhering to the terms of the
Underiying Sale llllgrr:ement. if the Se||er breaches the terms of the Underiying Sa|e
Agreement and fails to make payments as scheduled, and there are insufficient funds
in the Reserve Account las defined in Section 7.1} to cover such payments and FlP is
unable to procure a Replacement Purchased Asset las defined in SEction 7.2),
Purchaser may lose some or ali of the Purchase Frice, and may not receive all of the
ents comprising the Furchased Asset.

 

 

   
 
     
 

 

 

 

5.3.2 . lf`the Sel|er declares bankruptcy. and the bankruptcy court
does not treat the sale of the Purchased Asset as a true sa|e, but rather as a loan or
an unsecured obligation, and there are insufficient funds in the Reserve Account las
defined in 5er:tlon 7‘1} to cover such payments and FlP is unable to procure a
Rep|acement Purchased Assei {as defined in Section ?.2), Purchaser may lose some

or all of the Purchase Price, and may not receive all of the payments comprising the

 

 

ased Asset.

6.3.3 l j::s?:f Pension Dbligor Follure£nsolvengy. The payments comprising the Purchased
Asset are derived from pension obligations owed to individuals typica|’ry from
y mo Companles with which these lndividuals were previously employed ll' the company
j pension plan obligated to make the payments comprising the Furchased Asset,
becomes insolvent, declares bankruptcy or otherwise reneges on the obligation to
make the payments comprising the Purchased Asset to the Sel|er prior to the time
that the Purchaser has received all payment comprising the Purchased Asset, then
Furchaser will lose some or all of the Purchase Pri\:e, and will not receive all or the
payments comprising the Purchased Asset¢ THE RlSK SET FORTH lN TH|S SECTION
6.3.3 l5 NOT NllTlGATED B‘{ DR FROTEC|'ED AGA\N$T B\' THE PROTECT|UNS SET

RTH IN SECT|ON 7 HERE|N.

 

 

 

n/
6.3.4 isle of fog gentry §jiortfoli Accounr and Reserve Accor.rnt Depietion. As described in

Section 7,1, ln order to mitigate some of the risk that a Se|ler fails to forward a

Or‘$?l§ payment as agreed FlP will establish a Shortfali Account and a Reserve Account.

 

 

 

 

Neither the Shortiall Account nor the Reserve Accounl are established for the sole or
specific benefit of the Purchaser, and each will only contain or have access to a
limited amount of funds. FlP will have no obligation to contribute any additional
funds to increase the sum held in the Shortfal| Account or the Reserve Account. in
the event that other sellers of cash flows to FlP, subsequently re -sold by FlP to other
purchasersl fail to forward payments as agreed it is possible that the Shortfall
Account and the Reserve Account will be depleted covering obligations to other
purchasers and that no funds will remain to cover any payments to the Purchaser.
THE EX|STENCE OF THE SHORTFALL ACCOUNT AND THE RESERVE ACCDUNT DDES
NDT GUARANTEE PURCHASER WILL RECENE ALL PAYMENTS COMPRIS|NG THE
PU Cl-IASED ASSETS. '

 

6.3.5 l rviv c ia Bre h. ln instances where the Seller has named a

survivor beneficiary for the cash liows received by such Se|ler in the event ol the

ri s Selier‘s death, F|lll has required such survivor beneficiary to sign an agreement
pledging to honor the terms of the sale of the cash flow by the Seller to FlP, lt is
possible, however, that such beneficiary will breach the terms of the agreement with
FlP, and if FlP is unable to procure a Replacement Purchased Asset las defined in
Sel:tion 7.2). Purchaser may lose some or ali of the Purchase Price. and may not
receive all of the payments comprising the Purchased Asset.

 

 

 

FlP LLC

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 5 of 49 Page |D #:924

 

FlP LLC Purchase berecrnent // p. 4

6.3.5 1 o Governrnentoi Backing. `l'he payments comprising the Purchased Asset are not
deposits and are riot insured by the Fecieral Deposit insurance Corporatlon or any
in o er govern mental or non-governmental agency.

 

 

 

 

Asset, and lt is extremely unlikely that one will develop; thus, if Pl.rrchaser is directed
iW by the IRA Owner to sell the Furchaseci Asset prior to the end ol the Term, it will likeiy

 

6.3Z y m. `lhere is currently no recognized secondary market for the Purchased

be difficult or impossibie to do so. |n order to receive all payments comprising the
Purcha$ed Asset, the Furchaser, as directed by the litA Owner, will be required to
h id the Purchased Asset until the expiration of the Terrn.
6.3.8 f Prggibr'tions in tow. U.S. federal law currently prohibits the assignment or alienation
of pension payments for both military and non-military pensions. However, FlP
v believes the law in the area of what constitutes an "asslgnrnent or alienation" is
unsettled For example, some courts have held the sale of cash flows from military
pensions, where the purchased cash flows are deposited into an account controlled
by the purchaser, are prohibited by federal law, while others have held such
transactions are not prohibited. FlP does not have the purchased cash flows
deposited into an account it controls, nor assigned directly to an escrow account, but
instead has the purchased payment amount forwarded to a purchaser alter the seller
has taken receipt of the funds. FlP is not aware of any case which has held that the
sale of a pension payment is prohibited by federal law after receipt of the funds by
the seller, or any case which has held that the sale of a non-military pension is
prohibited by federal law. Under its contract FlP believes the sale of the Purc_hased
Asset does not constitute a prohibited assignment or aiienation. This may, however,
change and the federal or state governments may pass and implement laws
specifically prohibiting the sale of military and non-military pensions in transactions
such as those contemplated in this Agreement, even where the purchased cash flows
are riot deposited irl an account controlled by the purchaser. in the event laws
prohibiting such transactions were passed, lt is unknown whether the Purchaser, on
behalf of the iRA Owner, would receive all of the payments comprising the Purchased
Asset, and FlP may not be able to recover any of the purchase price paid to the Sel|er
r- ulting in the liiA Owner suffering a significant loss on the Purchase Frice of the

 

 

 

 

 
 
  
  

5.3.5 " _s- Guoronrees o Po ment. Whi|e FlP has taken certain steps ldescribeci in Sectlon
belowl to mitigate some of the risks set forth in this Section 5.3, FlP MAKES No
GUARANTEE FURCHASER WILL RECE|VE ALL FAYMEN'Y$ COMPR!$|NG `fT-iE
PURCHASEQ ASSET, OR THAT lRA OWNER WlLl. RECE|VE BACK THE PURCHASE PR|CE
UR ANY AMOUN'|` lN EXCESS THEREOF. The mechanisms put |rl place by FlP to

' ate some of the risks of purchasing the Furchased Asset may not cover the
pa ents comprising the Purchased Asset indefinitelyl

 

6.3.10 Chorocterr'z ion o Sol‘e Tronsoc'tions as on s. FlP has undertaken good faith efforts
to structure the purchase of the cash flows comprising the Furchased Asset from the
Seller as a sa|e, rather than a loan, transaction. Notwitl'istanding these efforts, FlP
has received requests for information and/or subpoenas from state regulators
seeking documents and information in order to permit such regulators to make their
own determination of whether these transactions are loans or sales transactions in
the event that these transactions are determined to be ioans, rather than purchases,
by the pertinent regulator and if FlP cannot obtain an appropriate lenders license in
the pertinentjurisdiction, it is possible that state regulators may require FlP to cease
collecting the cash llows comprising the Purchased Asset with the result that

 

 

F|F' LLC

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 6 of 49 Page |D #:925

 

FlP LLC Purchase Agreement // p. 5

purchasers of cash flows in the impacted jurisdictions will not receive all payments
comprising the Purchased Asset.

5.¢. Soghisticatr`on of IRA Oivner. The |RA Owner is sufficiently sophisticated knowledgeable and experienced
in financial and business matters as to he capable of determining and evaluating the merits and risks of
purchasing the Purchased Asset and to be capable of protecting the Purchaser‘s and |RA Owner‘s interests
ln connection with such purchase

5.5. Suitobilr‘§y_. The lRA Owner has determined, based on his or her own independent review and such
professional advice as her or she has deemed appropriate under the circumstances that the acquisition of
the Purchased Asset by the purchaser at the |RA Owner’s direction: {i) is fully consistent with his or her
financial needs, objectives and condition, and iii) ls fit, proper and suitable, notwithstanding the risks
inherent in purchasing the Purchased Asset, and has directed the Purchaser to enter into this Agreement
and purchase the Purchased Asset.

6.6. Poyrnent of To.~res. During the term of this Agreernent, |RA Owner shall timely pay all federal and state
income taxes, and any and all other taxes which |RA Ovvner is required to pay, both in connection the
Purchased Asset and otherwise, and under no circumstances will FlF have any responsibility for such tanes.

6.7. Further Assuronces,' Coogeratr'on. Purchaser and |RA Owner agree to execute and deliver any and all other
documents that may be required for FlP to secure the Purchaser‘s rights to the Purchased Asset. Purchaser
and |RA Owner further agree to take any and all other actions as may be necessary or appropriate to fully
give effect to the intentions of the parties under this Agreement,

7. Purchaser Frotectlons. FlP has established certain mechanisms and processes intended to reduce, but not
eliminate, the risk of disruption of the payments comprising the Purchased Asset. Purchaser and |RA Owner
understand and accept that because the cash flows comprising the Purchased Asset must be forwarded by the
Originai Owner each month, FlP cannot and does not guarantee that disruptions in such payments will not occur.
The funds available in the shortfai| and reserve account are meant to protect the purchaser,l'lRA Owner as it
relates to two primary risks: 1) the risk that the Seller dies before end of the term; and 2} failure by the 5el|er to
make the payments requlred by the Underlying Sa|e Agreement {except, as noted in Section 6.3.3 above, for
instances in which the failure to make the payments is a result of the entity obligated to make such payments
to the Seller failing to do sol and 3) the event that these transactions are determined to be loans, rather than
purchases

7.1. Estcblishment of Shor'tifoll Accounr and Reserve Acr:ount. ln order to mitigate some of the risks set forth in

Section 6 and Section 7 of this Agreement, FlP has established two accounts for the benefits of Purchasers:
1) an account containing a limited amount of funds to cover immediate shortfalls in the event an Seller fails
to forward a payment as promised (the "Shortfal| Account"); and 2) a reserve account (the "Fieserve
Account”i into which FlP will deposit a portion of the profits it derives from its business, the proceeds of
which will be available to reimburse FlP or, under certain circumstances the Purchaser, in the event an
Se|ler fails to forward the payments comprising the Purchased Asset as promised (e)tcept as set out in
Section 6.3.3}. in the event that the Seller breaches the obligation under the Under|ying Saie Agreement
to make the required payments or the payments comprising the Purchased Asset are otherwise
interruptedl assuming the Shortfa|| Account has a positive balance and that the failure is not a result of the
circumstances described in Section 6.3.3, FlP will cover temporarily any interruption in payments to the
Pun:haser by making such payments fora limited perlod of time out of the Shortfall Account. As set forth
in 5ection 7.2, if FlP determines it is necessary, it will find a replacement cash flow for the Purchaser and
FlP will seek reimbursement for the related expense from the Reserve Account. FlP has no obligation to
add any additional funds to the Shortfal| Account or the Reserve Account ln order to cover losses suffered
by the Purchaser. FlP DDES NOT GUARANTEE THAT FUNDS WILL BE AVAILABLE lN EITHER THE SHORTFALL
ACCDUNT 08 THE RESERVE ACCGUNT TO CONT|NUE PAYM ENTS TO THE PURCHASER FOR AN‘¢' SPECIFIC
PER|OD OF TlME.

FlP LlC

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 7 of 49 Page lD #:926

 

FlP LLC Purchase Agreement .U p- E

7,2. $ubsri`tute Purchased Asset. ln the event that the Se|ler breaches its obligations as described in Section 7.1,
in addition to, or instead of. making any payments from the Shortfa|l Account, assuming the Reserve
Account has sufficient funds and that the failure is not a result of the circumstances described in Section
6.33, FlP may locate a replacement cash flow and substitute it as the Purchased Asset (the ”Rep|acement
Purchased Asset”) under the terms of this Agreement, and will then seek reimbursement from the Reserve
Accou nt for such expense

 

7.3. Purchaser's Authori‘zatr'on. Purchaser hereby authorizes FlP to undertake such actions as FlP deems
necessary to effectuate the intent of this 5ection 7. Specifica|ly, FlP shall have the right to substitute a
Replacement Purchased Asset for a Purchased Asset in its sole and absolute discretion, so long as the
Replacement Purchased Asset results in payments in an amount identical to those purchased by the
Purchaser. FlP shall provide notice to the Purchaser of such substitution, but, so long as the economics of
the Fiep|acement Purchased Asset are identical to the Purchased .¢!.sset1 Purchaser shall have no right to
approve or disapprove of such substitutionl

7.4. Assignment of Underlying SoleAgreement. in connection with the sale of the Purchased Asset to Purchaser

by FlP, FlP hereby assigns all of its rights, title and interest in and to the Underlying Sale Agreement(sl to
the Purchaser; provided, however, that notwithstanding such assignment, Purchaser shall have no right to
proceed directly against any Se|ler unless and unti|: (il an Se|ler breaches an Underlying Sale Agreement
and {ii] FlP is unable, pursuant to Section 7.2, to locate a Replacement Purchased Asset within ninety 1901
business days of such breach by the Se|ler and [iii) FlP is unable to act on behalf of the Furchaser in
connection with pursuing an action against the Se|ler. And, provided, further, th at in the event FlP procures
a Replacement Purchased Asset the Under|ying Sale Agreement for the initial Purchased Asset shall no
longer be subject to the terms of this Section 7.4, and the Under!ying Sale Agreement for the Rep|acement
Purchased Asset shal|, without the need for further action on the part of FlP or Purchaser, automatically be
substituted and subject to the terms of this Provision Section 7.4, and Exhibit A shall be revised accordingly.

7_5. Gront of irrevocable Limireo' Power of Attorneg. ln order to facilitate FlP's ability to obtain payment from

Se|lers who are late or delinquent in making such payments, the Purchaser shall execute the irrevocable
Limited Power of Attorney, attached hereto as Exhlbit C.

 

B. Release of_Funds Pre-Ciosine,' Clos`ll'lg; Closing Book; Resolution of Obiecti'ons.

8.1. Heiease of Funds Pre-Closing to 5ei'l'er. Upon satisfaction ofthe following conditions, the Escrow Agent will
release to the Se|ler the purchase price due to the Se|ler under the terms of the Underlying Sale Agreement,
and to FlP the service fee FlP has earned in connection with the sale of that cash flow to the Purchaser;

8.1-1 Confi'rmotion that the Under.lying Sel'ler has set up o means for monthly payment to on account
designated for the benefit of the Furchoser; end

8.1.2 F!P’s re view and determination that the documents comprising the Underiying $o!e Documents
ore complete

8.2. Closi'ng. The C|osing of the transactions contemplated herein between FlP and the Purchaser are COntingEni
upon the occurrence of the following conditions:

8.2.1 Accurocy of Reprcsentotions and Worronti'es. The accuracy of FlP’s and Purchaser's
representations and warranties contained herein; and

8.2.2 Deli'very and Approvoi of Closino Book. FlP shall compile and deliver to the Purchaser all
documents comprising the closing package (the ”Closing Book"), including appropriately
completed copies of Exhibit A‘ identifying the specific cash flows comprising the Purchased
Asset. Upon receipt of the Closing Book, the Purchaser and the iRA Dwner shall have seven (?)

FlP LLC

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 8 of 49 Page lD #:927

 

FlP LLL‘ Purchase Agreement ll F'- 7

business days to review the documents contained in the Closing Book (the "Purchaser Review
Perlod") and to iii sign the Accepta nce of FlP LLC Payment Furchase Receipt provided therewith
(the "Acceptance Receipt"l, or (li) notify FlP of any objections to the underwriting of the
Purchased Asset la "Purchaser Dbjection Notice"). A Purchaser Objection Notice shall set out
in reasonable detail the basis of the Purchaser's objection(s) to the Closing Booii and/or
underwriting of the Purchased Asset. The Closing of the transactions contemplated herein
between the Purchaser and F|P cannot occur until the Purchaser and lRA Owner have signed
and returned the Acceptance Receipt to FiP.

8.2.3 Resoiution ofPurchoser Obiectign Notice; Termr'notion. FlP shall have ninety {90] business days

from the date of receipt of a Purchaser Objection Notice to: 11 locate another cash flow to
replace the Purchased Asset il such action will resolve the basis for the Purchaser Objection
Notice; or 2} take any such other actions as are reasonable and necessary to resolve the
Purchaser Dbjection Notice. if FlP is unable to locate an acceptable replacement Purchased
Asset, or otherwise resolve the Purchaser Obiection Notice within ninety [90} business days of
receipt of such notice, this Agreernent shall he null and void specifically with respect to any
cash flow comprising the Purchased Asset that cannot be replaced, but shall remain valid with
respect to any cash flows comprisingthe Purchased Asset that do not require replacement FlP
shall return all funds comprising the portion of the Purchase Price attribute ble to any cash flow
comprising the Purchased Asset which cannot be replaced under the terms of this Section 8.2.3
to the Purchaser. '

9. indemnitication-,Survivai_

5.1. indemnification Purchaser and |RA 0wner hereby agrees to indemnify FlP and its respective officers,
directors, managers, partners, members, employees and agents, and any assignees, designees or successors
of same lthe "lndemnified Parties"] against and agree to hold the indemnified Parties harmless from any
and all damages, losses, liabilities and expenses {inc|udingJ without limitation, reasonable expenses of
investigation and reasonable attorneys' fees and expenses in connection with any action, suit or
proceeding), incurred or suffered by the indemnified Parties arising out of. resulting from, or related to: li}
any misrepresentation or breach of any representation or warranty made by Purchaser and |FlA Owner
pursuant to this Agreement or any document executed in connection with the transactions contemplated
by this Agreement; (ii) any breach of a covenant or agreement made or to be performed by Purchaser or
|RA Owner pursuant to this Agreement, liii) any breach or violation of any applicable federal or state lawl by
Purchaser or |RA Owner in connection with this Agreement.

9.2. Survi'voi. Purchaser‘s and iRA Owner’s obligation to indemnify the indemnified Parties shall survive the
termination of this Agreement.

 

10. Mlscellaneous Provislons.

10.1. Severobiif;y. if any one or more of the covenants, agreements, provisions or terms of this Agreement shall
for any reason whatsoever be held invalid or unenforceablel then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements provisions and terms of
this Agreement and shell in no way affect the validity or enforceability of the other provisions of this
Agreement. if this Agreement relates to periodic payments received from the Depan:ment of Defense or
the Department ol' Veterans’ Affairs, and in the event any term or provision of this Agreement is determined
to be void, voidab|e, invalid or unenforceable for any reason by one of these Departmentsr or by codes or
regulations related to one of the Departrnents, such determination shall not affect the validity or
enforceability of such term or provision with respect to the remainder of the Agreement.

10.2. Notices. All notices hereunder shall be in writing and shall be given in person, sent by registered or certified
mail lreturn receipt requested), or sent by electronic mail or facsimile Notices th at are properly delivered

FlP LLC

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 9 of 49 Page |D #:928

 

FlP LLC Furcnase ngreement ll p. 8

shall be deemed to have been given upon actual delivery. Notices shall be given to Purchaser and lR»C».
Owner at the respective addresses set forth on Exhibit A attached hereto Notices shall be given to FlP at
the address indicated for FlP on the signature page hereof. Any party to this Agreement may direct notices
to any other address as that party may designate by advance written notice A copy of any notice to any
partyl shall also be sent to that party's legal counsel if such party is represented

10.3. Entr`re Agreemenr. This Agreement and the exhibits hereto constitute the entire and final agreement
between the parties with respect to the subject matter hereol. No party is entering into this Agreernent in
reliance on, and this agreement shall not be contradicted or supplemented by, any prior or
contemporaneous condition, discussion, promise, statement, understanding, or undertaking commitment
or other agreement or document

10.4. Assr'gnment. The Purchaser shall not assign its rights or obligations under the terms of this Agreement
except for such assignment as is made in writing and approved in advance by FlP, which approval shall not
be unreasonably withheld.

10.5. nmendments@odificarions Binding; No Bene{iciorr'es. Except as otherwise set forth in this Agreement, all
amendments to or modifications of this Agreement shall be binding upon the parties, despite any lack of
separate or additional consideration thereforer so long as such amendments or modifications shall be in
writing and signed by Purchaser and FlP, The parties acknowledge and agree that there are no other third
party beneficiaries of any promises, obligations or representations made herein

10.6. Governing Low; Jurisdiction and Venue. ln all respectsl including all matters of construction validity and
performance, this agreement and the obligations arising hereunder shall be governed by, and construed
and enforced in accordance with. the laws of the State of California applicable to contracts made and
performed in such state, lwithout regard to the principles thereof regarding conflict of laws). Purchaser
and lRA Owner hereby consent and agree that the state or federal courts located in California shall have
non-exclusive jurisdiction to hear and determine any claims or disputes pertaining to this Agreement and,for
any related agreementl to any matter arising out of, or related to, this Agreement andfor any related
agreements and further provided, that nothing in this Agreement shall be deemed or operate to preclude
FlP from bringing suit or taking other legal action in any other jurisdiction to enforce its right under this
Agreernent, or to enforce a judgment or other court order in favor of F|P. Purchaser expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any such court, and Purchaser
and IRA Owner hereby waive any objection that it may have based upon lack of personal jurisdiction,
improper venue or forum non convenience and hereby consents to the granting of such legal or equitable
relief as is deemed appropriate by such court.

10.7. Jugg Trr'crf Wor'ver. THE FART|ES HERETO WA|VE TR|AL B\" jURY IN ANV CGURT |N ANY SU|T, ACT|ON,
CONTROVERS¥ OR PROCEEDlNG OF ANY KIND ON ANY MA`|'|'ER AR|S|NG DUT OF, RELAT|NG T(.`,\yl lN
CONNECT|GN WlTH, UR lNClDENTTO THlS AGREEN\ENTOR ANYTRANSACT|ONS |T CONTEMPLATES OR THE
ENFORCE|V|ENT HEREOF, EXCEPT WHERE SUCH WA|VER lS PROH|B|TED BY LAW OR DEEMED BY A COURT
OF LAW TO BE AGA|NST PUBLIC POL|CV. THE PART|ES HERETO ACKNOWLEDGE THAT EACH MAKES THIS
WA|VER KNOW|NGLY, WlLL|NGLY AND VOLUNTAR|LY AND WlTHOUT DURESS.

10~8. Woiver, Any pa nies' failure to insist in any one or more instances upon strict performance by another party
of any ofthe terms of this Agreement shall not be construed as a waiver of any continuing or subsequent
failure to perform or a delay in performance of any term hereof.

10.9. No construction Agoinst Dro{;er. Purchaser and |RA Dwner have been or have had the opportunity to be
represented by counsel throughout the negotiation and signing of this Agreement and all ancillary
documents to this Agreement and, therefore, while this Agreement is effective or after its termination.
neither Purchaser nor lRA Owner shall claim or assert that any provision of this Agreement or ancillary
documents should be construed against the drafter of this Agreement and ancillary documents

FlP l.LC

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 10 of 49 Page |D #:929

 

FlP LLC Purchase Agreernent // pl 9

10.10. Counteggarrs. This Agreement may be executed in two or more counterparts, each of which shall be
deemed an origina|, but all of which together shall constitute one and the same instrument

[SIGNATURES ON FOLLOW|NG PAGE]

F| P LLC

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 11 of 49 Page |D #:930

 

FlP LLC Purchase Agreemem ff p. 15

iN WlTN ESS WHEREOF, the parties hereto have execu:ed this Agreemenr effective as of the date flrst w!itten above

Purchaser lRA Owner

S|GNATURE (Signed by Custodian) PRiN'l'E[}n(AME (E)<ample: Johp»-&'nith-)\

 

 

..,

>::1

 

PURCHP.SER (Example: ProvidemTrust Group LLC FBO, john Smith) Sl§l\ié'_i_ R m /,

526

  

GoldStar Trust FBO Kolette Page

 

 

 

 

 

 

 

 

 

 

 

 

 

_/
DATE B":s;p{]
i/ \/ :
1_3.17 `{é _
Agent W ` v

 

 

PR!NTED NAME

M¢LHhQ_V-¢' @; ¢)r¢

slGNA;pRE _

W::W@:…
/2 */éé »/.é’

FlP LLC
2505 Ar\th€m Vil|ag€ Drlve, #E¢S?B
Henderson, NV 89052

summer RE M nme

 

 

 

".

 

 

 

 

 

 

 

 

 

 

 

 

FJF LLC

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 12 of 49 Page |D #:931

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A

TRANSACTI()N DETAILS
PR Number: F'R 3188 f /-\||an C. Roach
Purchaser: Go|dstar Trust Company, LLC FBO Ko|ette A. Page, lRA
Purchaser's Address: 1401 4lh Ave., PO Box 719, Canyon, TX 79015
|RA Owner: Ko|ette A. Page
|RA OWner's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Deparlment of Veterans Afiairs
Purchase Price for Purchased Asset: $ 15,314.60
Discount Rate: 7.00%
Term of Agreement (the "Term"): 60 months
Mc)nth|y Cash F|ow: $ 300.00

 

 

 

 

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 13 of 49 Page |D #:932

FUTURE INC()ME PAYMENTS, LLC

EXHIBIT A

TRANSACTION DETAILS

 

 

 

 

 

 

 

 

PR Number: PR 3188!Ardy1h L_ Elms

Purchaser: Go|dslar Trust Company, LLC FBO Ko|ette A. Page, IRA
Purchaser's Address: 1401 4th Ave.. PO Box 719, Canyon, TX 79015

IRA Owner: KG|ette A. Page

IRA OWner's Address: 1052 N Damato Dr, Covina, CA 91724

Ob|igor of Purchased Asset Ca|ifomia Pub|ic Employees Retirement Systern
Purchase Price for Purchased Asset: $ 223.59

Discount Rate: 7.00%

Term of Agreement (the "Term"): 60 months

l`vlonth|y Cash Flow: $ 4.38

 

 

 

 

A-Z

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 14 of 49 Page |D #:933

FUTURE INCOME PA`YMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number: PR 3180 l Jamea G. Record
Purchaser: Golc|star Trust Company, LLC FBO Ko|ette A. Page] |RA
Purchaser's Address: 1401 dth Ave., PO Box 719, Canyon, TX 79015
|RA Owner: Ko|ette A_ Page
|RA OWner'S Address; 1052 N Damato Dr, Covina, CA 91?24
Ob|igor of Purchased Asset Department of Veterans Affairs
Purchase Price for Purchased Asset: $ 15,314.60
Discount Rate: 7.00%
Term of Agreoment (the "Term"): 60 months
Month|y Cash F|ow: $ 300.00

 

 

 

 

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 15 0149 Page |D #:934

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHlBlT A

TRANSACTION DETAILS
PR Number: PR 31881Jefter L. Wah|
Purchaser: Goldstar Trust Company, LLC FBO Ko|ette A. Page, IRA
Purchaser`s Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
|RA Owner: Ko|ette A. Page
IRA Owner's Address: 1052 N Damato Dr, Covina. CA 91724
Ob|igor 01 Purchased Asset Department of Veterans Aftairs
Purchase Price for Purchased Asset: $ 15,314.60
Discount Rate: 7.00%
Term 01 Agreement (the "Term"); 60 months
Monthly Cash F|ow: $ 300.00

 

 

 

 

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 16 0149 Page |D #:935

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A

TRANSACTION DETAILS
PR Number: PR 31681Lynda Kay Wilkinson
Purchaser: Go|dstar Trust Company, LLC FBO Ko|ette A. Page, |RA
Purchaser‘s Address: 1401 401 Ave., PO Box 719, Canyon, TX 79015
|RA Owner: Kolette A. Page
|RA Owner's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Department of Veterans Aftairs
Purchase Price for Purchased Asset: $ 15,314.60
Disoount Rate: 7.00%
Term of Agreement (the "Term"): 60 months
Month|y Cash FloW: $ 300.00

 

 

 

 

A-5

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 17 0149 Page |D #:936

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

M

TRANSACTION DETAILS
PR Number; PR 31661 Marva |_ee Johnson
Purchasor: Go|dstar Trust Company, LLC FBO Ko|ette A. Page, |RA
Purchasor's Adoress: 1401 4th Ave., PO Box 719, Canyon, `l'X 79015
|RA Owner: Ko|ette A. Page
|RA Owner's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset thce of Personnel lvlanagement
Purchase Price for Purchased Asset: $ 15,314.60
Discount Rate: 7.00%
Term of Agreement (the "Term"): 60 months
Monthly Cash Flow: 5 300.00

 

 

 

 

A-6

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 18 0149 Page |D #:937

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A

TRANSACTION DETAILS
PR Number: PR 31881|\|ola.lu|ia Runk
Purchaser: Go|dstar Trust Company, LLC FBO Kolette A. Page, |RA
Purchaser's Address: 1401 4th Ave.. PO Box 719, Canyon, TX 79015
|RA Owner; Ko|ette A. Page
|RA Owner's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Department of Veterans AHairs
Purchase Price for Purchased Asset: $ 20,419.47
Discount Rate: 7.00%
Term of Agreement (the "Term"): 60 months
Month|y Cash F|oW: 6 400.00

 

 

 

 

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 19 0149 Page |D #:938

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number: PR 31661Pau10. Smith
Purchaser: Goldstar Trust Company, |_LC FBO Ko|ette A. Page, IRA
Purchaser's Address: 1401 4th Ave., 130 Box 719, Canyon, TX 79015
|RA Owner: Ko|ette A. Page
lRA Owner's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Depanment of \/eterans A?tairs
Purchase Price for Purchased Asset: $ 15,314.60
Discount Rate: 7.00%
Term 01 Agreement (the "Term“): 60 months
Monthly Cash Flow: $ 300.00

 

 

 

 

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 20 0149 Page |D #:939

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTI()N DETAlLS

PR Number: PR 31881 Robert Clydo N|ayo
Purchaser: Goldstar Trust Company, LLC FBO Ko|ette A. Page, |RA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
IRA Owner: Ko|ette A. Page
|RA Owner's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Department of Veterans AHatrs
Purchase Price for Purchased Assot: $ 20,419.47
Discount Rafe: 7.00%
Term 01 Agreement (the "Term"): 60 months
lV|onth|y Cash F|ow: $ 400.00

 

 

 

 

A-9

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 21 0149 Page |D #:940

FUTURE INCOM'E PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number; PR 3168 1 Rosetta A_ ToWnsend
Purchaser; Go|dstar Trust Company, LLC FBO Ko|ette A. Page, IRA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
lRA Owner: Ko|otte A. Page
|RA Owner's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Department of Veterans Affairs
Purchase Price for Purchased Asset: $ 6,376.49
D:`scount Rate: 7.00%
Term of Agrooment (the "Term"): 60 months
Month|y Cash Flow: $ 124.91

 

 

 

 

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 22 0149 Page |D #:941

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number: PR 31881 Benjamin W. Hotchkiss
Purchaser: Go|c|star Trust Company, LLC FBO Kolette A. Page, |RA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
|RA Owner: Ko|et'te A. Page
|RA Owner's Acfdress: 1052 N Damato Dr, Covina, CA 91724
Obligor of Purchased Asset Department of Veterans Affairs
Purchase Price for Purchased Asset: $ 15,314.60
Discount Rate: 7.00%
Term of Agreement (the "Term"): 60 months
l\/Ionth|y Cash F|ow: $ 300.00

 

 

 

 

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 23 0149 Page |D #:942

FUTURE INCOME PAYMENTS, LLC

EXHIBIT A

TRANSACTION DETAILS

 

 

 

 

 

 

 

 

PR Number: PR 31681 Cathy Helen Gee

Purchasor: Go|dstar Trust Company, LLC FBO Ko|ette A. Page, |RA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015

|RA Owner: Ko|ette A. Page

IRA Owner's Address: 1052 N Damato Dr, Cov:'na, CA 91724

Obligor of Purchased Asset Departrnent of Veterans Aftat rs

Purchase Price for Purchased Assot: $ 15,314.60

Discount Rate: 7,00%

Term of Agreement (the "Tem~\"): 60 months

Month|y Cash F|oW: $ 300.00

 

 

 

 

A-IZ

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 24 0149 Page |D #:943

FUTUR_E TNCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number: PR 31881 Chery| Ann K|ueg|
Purchaser: Goldstar Trust Company, LLC FBO Ko|etto A. Page, |RA
Purchaser's Address; 1401 4th Ave., PO Box 719, Canyon, TX 79015
lRA Owner: Ko|ette A. Page
|RA Owner's Address: 1052 N Damato Dr, Covina, CA 91724
Obligor of Purchased Asset Department of Veterans Affairs
Purchaso Price for Purchased Asset: $ 15,314.60
Discount Rate: 7.00%
Term 01 Agreement (the 'Term"): 60 months
Monthly Cash F|oW: $ 300.00

 

 

 

 

A-13

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 25 0149 Page |D #:944

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number: PR 3188 1 Francis J. Myers
Purchaser: Goldstar Trust Company, LLC FBO Ko|ette A. Page, lRA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
l RA Owner: Ko|ette A. Page
|RA Ownor's Address: 1052 N Damsto Dr, Covina, CA 91724
Obligor of Purchased Asset Department of Veterans Atfairs
Purchase Price for Purchased Asset: $ 15,314.60
Discount Rate: 7.00%
Term 01 Agreement (the "Term").' 60 months
Monthly Cash F|oW: $ 300.00

 

 

 

 

A~l4

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 26 0149 Page |D #:945

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number: PR318616eorena L. Kuhns
Purchaser Goldstar Trust Company, LLC FBO Ko|ette A. Page, |RA
Purchaser‘s Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
|RA Owner: Kolette A_ Page
IRA Owner's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Department of Veterans Ah‘airs
Purchase Price for Purchased Asset: $ 17,867.04
Discount Rate: 7.00%
Term of Agreement (the "Term"): 60 months
Monthly Cash Flow: $ 350.00

 

 

 

 

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 27 0149 Page |D #:946

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number: PR 31661Jose A. Montanez Sr
Purchaser: Go|dstar Trust Company, LLC FBO Ko|ette A. Page, lRA
Purchaser's Address: 1401 4th A\/re.1 PO Box 719, Canyon, TX 79015
|RA OWrter: Koletto A_ Psgo
|RA Owner's Ac|dress: 1052 N Damato Dr, Covina, CA 91724
Obligor of Purchased Asset Department of Veterans Atfatrs
Purchase Price for Purchased Asset: $ 20,419.47
Discount Rate: 7.00%
Term ot Agreement (the "Term"): 60 months
l\/lonth|y Cash F|oW: $ 400.00

 

 

 

 

A-16

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 28 0149 Page |D #:947

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHlBlT A

TRANSACTION DETAILS
PR Number: PR 31881 Keish Rob C|in|<sca|e
Purchaser: Go|dstar Trust Company, LLC FBO Ko|ette A. Page, IRA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
tRA OWner; Kolette A. Page
|RA Owner's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Department of Votorans Affairs
Purchase Price for Purchased Asset: $ 15,314.60
Discount Rate: 7.00%
Term of Agreement (the "Term"): 60 months
|V|onthly Cash Flow: $ 300.00

 

 

 

 

A-l7

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 29 0149 Page |D #:948

FUTURE INCOME PAYMENTS, LLC

EXHI_BIT A

TRANSACTION DETAILS

 

 

 

 

 

 

 

 

PR Number: PR31881 Kennoth T. Reynolds

Purchaser: Go|dstar Trust Company, LLC FBO Kolette A. Page, |RA
Purchaser‘s Address: 1401 4th Ave., PO Bo)t 716, Canyon, TX 79015

|RA Owner: Ko|ette A. Page

IRA Owner‘s Aodress: 1052 N Damato Dr, Covina, CA 91724

Ob|igor of Purchased Assot Department of Veterans Affairs

Purchase Price for Purchased f-\sset: $ 15,314.60

Discount Rate: 7.00%

Term otAgreement (the "Term"): 60 months

N|onthly Cash Flow: $ 300.00

 

 

 

 

A-IS

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 30 0149 Page |D #:949

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

F’R Number: PR 318611\1|ary A. Bates
Purchassr: Goldstar Trust Company, LLC FBO Kolette A. Page, |RA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
|RA OWner; Ko|ette A. Page
lRA Owner's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Department of Veterans Affairs
Purchase Price for Purchased Asset; $ 17,867.04
Discount Rate: 7.00%
Term of Agreement (the "Term"): 60 months
Month|y Cash Flow: $ 350_00

 

 

 

 

A-19

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 31 0149 Page |D #:950

FUTURE I'NCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXl-IIBIT A
TRANSACTION DETAILS

PR Numt)er; PR 31681 Raye C|inton Wi||iams
Purchaser: GoldstarTrust Company, LLC FBO Ko|ette A. Page, IRA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
|RA Ownor: Ko!ette A. Page
IRA Owner's Aodress; 1052 N Damato Dr, Covina, 01\61724
Ot)|igor of Purchased Assot Department ot Voterans Attairs
Purchaso Price for Purchased Asset: $ 25,524.34
Discount Rate: 7.00%
Term of Agreement (the "Term"): 60 months
Month|y Cash FloW: $ 500.00

 

 

 

 

A-Z[)

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 32 0149 Page |D #:951

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number: PR 31681 Timothy W_ Spar|<s
Purchaser: Gotdstar Trust Company, LLC FBO Ko|otte A. Pago, |RA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
|RA Owner: Kolette A. Page
|RA Owner's Addrsss: 1052 N Damato Dr, Covina, CA 91724
O|:)|igor of Purchased Asset Depa:tment ot Veterans Attairs
Purchase Price for Purchased Asset: 6 15,314.60
Discount Rate: 7.00%
Term of Agreement (the "Term"): 60 months
Nlonthly Cash F|ow: $ 300.00

 

 

 

 

A-Z l

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 33 0149 Page |D #:952

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXH IBlT A
TRANSACTION DETAILS

PR Number: PR 31881 Rioky Lee Stiverson
Purchaser: Go|dstar Trust Company, LLC FBO Ko|etto A. Page, lRA
Purchaser Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
|RA OWner: Ko|ette A. Page
|RA Owner's Address; 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Department of Veterans Affairs
Purchase Price for Purchased Asset: 6 7,913.57
Discount Rate: 7.00%
Term of Agreement (the "Term"): 60 months
Monthly Cash F|oW: $ 155.02

 

 

 

 

A-22

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 34 0149 Page |D #:953

FUTURE INCOME PAYMENTS, LLC

EXHIBIT A

TRANSACT[ON D`ETAILS

 

 

 

 

 

 

 

 

PR Numher: PR 316616hristins M. Konopka

Purchaser: Goldstar Trust Company, LLC FBO Kolette A. Page, |RA
Purchaser's Address: 1401 4th Ave., PO Bo)< 719, Canyon, TX 79015

|RA OWner: Kolette A. Page

|RA Owner's Address: 1052 N Damato Dr, Covina, CA 91724

Ob|`lgor of Purchased Asset County Emp|oyees' and Ott’tcers' Annuity and Benetit Fund ot Coc
Purchase Price for Purchased Asset: $ 9,230.11

Disoount Rate: 7.00%

Term of Agreement (the "Term")f 60 months

Month|y Cash F|ow: $ 160.61

 

 

 

 

A-23

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 35 0149 Page |D #:954

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number; PR 31861 Dexter Tyrono Lai| Sr
Purchaser; Go|dstar Trust Company, |_|_C FBO Ko|ette A. Page, |RA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
|RA Owner: Kolette A. Page
|RA Ownsr's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Department of Veterans Affairs
Purchase Price for Purchased Asset: 6 15,314.60
Discount Rate: 7.00%
Term of Agreement {the "Terrn"): 60 months
|`vtonth|y Cash F|ow: 6 300.00

 

 

 

 

A-24

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 36 0149 Page |D #:955

FUTURE WCOME PAYIV[ENTS, LLC

 

 

 

 

 

 

 

 

LILT_A

TRANSACTION DETAILS
PR Number: PR 31661Dora Amador
Purchaser: Gotdstar Trust Company, LLC FBO Ko|ette A. Page, |RA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
|RA Owner: Kolette A. Page
|RA OWnor's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset MoC|atchy Company Rotirement Plan
Purchase Price for Purchased Asset: $ 15,314.60
Discount Rate: 7.00%
Term of Agroement (the "Term"): 60 months
Month|y Cash Flow: $ 300.00

 

 

 

 

A-25

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 37 0149 Page |D #:956

FUTURE lNCOME PAYMENTS, LLC

EXHIBIT A

TRANSACTION DETAILS

 

 

 

 

 

 

 

 

PR Number: PR 31681 Jeannette WaShington

Purchaser: Go|dstarTrust Company, LLC FBO Ko|ette A. Page, |RA
Purchaser's Address; 1401 4th Ave., PO Box 719, Canyon, TX 79015

|RA Owner: Kolette A. Page

IRA Owner's Actdress: 1052 N Damato Dr, Covina, CA 91724

Ob|lgor of Purchased Asset Ottice of Personne| N|anagoment

Purchase Price for Purchased Asset: $ 25,524.34

Discount Rate: 7.00%

Term of Agreement (the "Term"): 60 months

Month|y Cash F|ow: $ 500.00

 

 

 

 

A-26

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 38 0149 Page |D #:957

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number: PR 31661 Michae| E. LOveland
Porchaser: Go|dstar Trust Company, LLC FBO Ko|otte A. Page, |RA
Purchaser's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
IRA Owner; Ko|ette A, Page
|RA Owner's Address: 1052 N Damato Dr, Covina, CA 91724
Ob|igor of Purchased Asset Depattment of Veterans Atfairs
Purchase Price for Purchased Asset: $ 20,419.47
Discount Rate: 7_00%
Term of Agreement (the "Term"): 60 months
Monthly Cash F|oW: 6 400.00

 

 

 

 

A-27

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 39 0149 Page |D #:958

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

PR Number: PR 31881 Ruth thae Beoenti
Purchaser: Go|dstar Trust Company, LLC FBO Ko|ette A_ Pago, |RA
Purchasor's Address: 1401 4th Ave., PO Box 719, Canyon, TX 79015
|RA Owner: Ko|ette A. Psge
|RA Owner's Addross: 1052 N Damato Dr, Covina, CA 91724
Obligor of Purchased Asset Arizona State Rotirement System
Purchase Price for Purchased Asset: $ 15,314_60
Discount Rats: 7.00%
Term otAgreement (the "Term"): 60 months
Month|y Cash F!ow: $ 300.00

 

 

 

 

A-').S

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 40 0149 Page |D #:959

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIBIT A
TRANSACTION DETAILS

FR Number: PR 31661Wanda.lon.10nes
Purchaser: Go|dstarTrust Company, LLC FBO Ko|etto A. Page, |RA
Purchaser's Adclress: 1401 4th Ave., PO Box 719, Canyon, TX 79015
IRA Owner: Kolette A. Page
lRA OWner`s Address: 1052 N Damato Dr, Covina, CA 91724
06|igor of Purchased Asset Kentuoky Retiremsnt System
Purchase Price for Purchased Asset: $ 15,314.60
Discount Rate; 7.00%
Term ot Agreement (the "Term"}: 60 months
|Vlonth|y Cash FloW: $ 300.00

 

 

 

 

A129

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 41 0149 Page |D #:960

FUTURE INCOME PAYMENTS, LLC

 

 

 

 

 

 

 

 

EXHIB|T A
TRANSACTION DETAILS

PR Number: PR 31681Jeanette Lavergn Free
Purchaser: Go|dstar Trust Company, LLC FBO Kolette A. Page, |RA
Purchaser's Address'. 1401 4th Ave., PO Box 719, Canyon, TX 79015
|RA Owner: Ko|ette A. Page
|RA Owner's Address: 1052 N Damato Drr Covina, CA 91724
Ob|igor of Purchased Asset Tennessee Consolioated Retirement System
Purchase Price for Purchased Asset: 9 7,447.49
Discount Rato: 7_00%
Term otAgreement (the "Term"): 60 months
l\/tonth|t,l Cash Flow: $ 145.69

 

 

 

 

A-3O

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 42 0149 Page |D #:961

 

EXH|B|T B: PURCHASE REQUEST

PENS!ON TY`P{ FUF\cHASE PR'[CE PA'{MEN'|` FIRHJD D‘|SCOUNT MTE MDN'|'H\'¢' N\VMENT FURCHAS€°
l lst i___i rio l:| ccc special _

EBYearB|end l..“_o(jj 000 § 7 3901]-01

 

 

 

 

 

 

 

Purchase r’s information (Custadion's ir)fi.)rrrzmionl See Proper fitting in Cusrodr`an's Popenvork,i

l'R.i\ OMI'N‘IR fbgmpk: blm Sml¢hj

_/'_"\

 

‘C@\~as><a K>\\zas»&,

 

fFl-IQWP¢ER ADORESS

 

' m\©"o$\ § Oos~iw,>i<m©&`

STAT'E 21? CODE

 

:__C_os:~_t;o\ LC£LE\ZC:>:¢‘\_

|R.WNER f-MA|\ ADDRES DUB $OUM. §§ EURTTY ll _

 

 

 

 

 

ooo<_@, c;\~zsc\, oak

 

 

 

Fuiir_HASEii. {Emmpie: Goidstor fruit Comp¢rlwr itc FBtJ, john $ml'hh. MA)

 

Gold$tar Trust FBO Kolette Paqe

 

CH$TQ|NAN'!

MAI|JNG ADURIS

 

PO BOX

719

 

CIIY

51ATT. ZlP CODE

 

Canyon

 

TX 79015

 

 

 

 

 

 

CvSTUEiAN‘$ mont NL.\MBER

 

 

1.600.486.6883

 

 

AS|RA?J ‘
il

 

1
dial

dow
d /
mfr(i\\f/

 

 

 

 

 

 

 

By initiating here. l confirm that the address above is Purchaser and lRA Owner mailing address

By initiating here, l confirm that l will forward the Purchase Price set forth above to the bank account
ntitied by FiP. Further. | confirm l understand that until the Purchase Price is so received no
p ocess|ng of this Purchase Reque$t Shall begin.

By initiating here l conhrm that l understand the purchase ot a future income payment based on the
sate of a pension cash flow is only suitable for persons who have adequate financial means without
the Purchasa Price for the Purchased Asset. who desire a relatively long-term asset and who wiii not
need Immediate liquidity from this asset.

WEST\I?DOSES?S.I

Case 8:18-cv-0 - -
1208 AG KES Document 93-2 Filed 10/30/18 Page 43 0149 Page |D #'962

________________r__f___-#_.__F_H__W____

 

j _F\P 1151/is1 2

BY initiating herer 1 confirm t understand that, while FlP will take certain steps in order to protect mv
rights to the Purchased Asset, there are events out ot F|P’s control which could resoit in nw not

in receiving ali payments purchased in a future income payment purchase transaction and that FlP
cannot and does not guarantee that t witt receive all such payments

  
 

By initiating here, l confirm that l understand there is no public market tor this asset, Whici't means
that, should t want to re-seii this asset prior to the end of the agreed upon payment term, it will be
difficult or impossible for ma to do so.

BY initiating here, l acknowledge that FlP is not providing and does n ot provide, any iagal, taxi financiat
or other advice ot any nature and recommends that the ina Owner and Purchaser consult their own
professional advisor(s] prior to entering into a transaction for the purchase oi a iotura income stream

By initiating here, l that t understand that this Purchase Request is not a contract between m\;seti and

FlP, and that neither l nor FlP will be bound or owe any obiigation to the other unless and untii a Ft?
LLC Purchase Agreernant is executed between FlP and myseii'.

|RA Owner: Purchaser'.

PR|NTED NAME

 
 

lEnarnpie: Golcistar Trust Co. FBO Narne, lRP.t k

   

GoldStar Trust FBO Kolette Page

_________-____

1_'4__4(__’4"_#-'_
H_uf SlGN ' RE 1$ign_c:d by Cnstodicrn) _ _ w
1 W

jug

'
1 1.3.1?

“.,1

Asen\::

PRiNTED NAME

 
 

Acce ted b Home Office:

 

FiP LLC

DB‘KE

1110117

 

 

WEST\I`!OBBB?\')‘B 1 2

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 44 of 49 Page lD #:963
01/10/2017 10;04:40Al\/l Pagei

 

Kolette A. Page

 

Cor\pound Period...... : Nlonthly

Effe otive Annual Rate : 7.000 %

CASH FLOW DATA

 

Event Date

‘l Lumpsum 01/20/2017 460,000.00 1
2 Cash Flow 01/20!2017 9,011_01 60 l\/lonthly 12/20/2021

Amount Nurnber Period End Date

 

AMORT|ZAT|ON SCHEDULE 1 Norrnal Arnortization

 

Date Lumpsum Cash FloW interest Princlpal Balance
Lumpsum 01120/20“|7 460,000_00 460,000.00
Cash Flow 01/20!2017 9,011.01 0.00 9,011.01 450,988.99
Cash F|ow 02/20/2017 9,011.01 2,549.96 6,461.05 444,527.94
Cash Flow 03/20/2017 9,011.01 2,513.43 6,497.58 438,030.36
Cash Flow 04/20/2017 9,01’|.01 2,476.69 6,534.32 431,496.04
Cash Flow 05/20!2017 9,0“|‘|.01 2,439.74 6,571.27 424,924.77
Cash FlOW 06/20/20’|7 9,0‘11.0'| 2,402.59 6,608.42 418,316.35
Cash F|ovv 07/20/2017 9,011.01 2,365.22 6,645.79 411,670.56
Cash Flow 08/20/2017 9,0'|1.01 2,327.65 6,683_36 404,987.20
Cash Flow 09/20/2017 9,011.01 2,289.86 6,72‘|.15 393,266.05
Cash Flow 10/20/2017 9,011.0'| 2,251.85 6,759.'16 391,506.89
Cash F|ow 11/20/2017 9,011.0‘| 2,213.64 6,797.37 384,709.52
Cash Flow 12/20/2017 9,011.01 2,175.20 6,835.8'| 377,873.71

2017 Totals 460,000.00 108,132.'12 26,005.83 82,126.29
Cash Flow 01/20/2018 9,011.01 2,136.55 6,874.46 370,999.25
Cash Flow 02/20/2018 9,011.01 2,097.68 6,913.33 364,085.92
Cash FloW 03/20/2018 9,011.0'| 2,058.59 6,952.42 357,133.50
Cash Flow 04/20/2018 9,011.01 2,0'|9.28 6,991.73 350,141.77
Cash Flow 05/20/2018 9,011.01 1,979.75 7,03‘|.26 343,1‘|0.51
Cash F|OW 06/20/2018 9,011.01 1,940.00 7,07‘|.01 336,039.50
Cae.h F|ow 07/20/20‘|8 9,011.01 1,900.02 7,110.99 328,928.51
Cash Flow 08/20/2018 9,011.01 1,359.81 7,15'|.20 321,777.3‘|
Cash F|ow 09/20/2018 9,011.01 1,819.38 7,191.63 314,585.68
Cash Flow 10120!2018 9,011.01 1,778.71 7,232.30 307,353.38
Cash Flow 11/20/2018 9,011.01 1,737.82 7,273.19 300,080.19
Cash FloW 1220/2018 9,01“|.01 1,696.70 7,314.31 292,765.88
2018 Totals 0.00 108,132.12 23,024.29 85,107.83

Cash Flow 01/20/2019 9,011.0i 1,655.34 7,355.67 285,410.2‘|
Cash Flow 02/20/2019 9,011.01 1,613.75 7,397.26 278,012.95
Cash Flow 03/20/2019 9,011.01 1,571.93 7,439.08 270,573.87
Cash Flow 04/20/2019 9,011.0'1 1,529.86 7,481.‘15 263,092.72
CaSh FlOW 05!20/2019 9,0‘|1.0‘1 1,487.56 7,523.45 255,569.27
Cash Flow 06!20/2019 9,011.01 1,445.03 7,565.98 248,003.29
Cash FloW 07/20)'2019 9,011.0'| 1,402.25 7,608.76 240,394.53

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 45 of 49 Page lD #:964

01/10/2017 10:04:40 Al\/i Page 2

 

Koleite A. Page

 

 

Date Cash Flow interest Principa| Ba|ance
Cash Flow 08/20!2019 9,011.01 1,359.23 7,65'|.78 232,742.75
Cash Flow 09/20/2019 9,01‘1.01 1,315.96 7,695.05 225,047.70
Cash Flow 10/20/2019 9,011.01 1,272.45 7,738.56 217,309.14
Cash Flow 11/20/2019 9,011.01 1,228.70 7,782.31 209,526.83
Cash Flow 12/20/2019 9,011.01 1,184.70 7,826.31 201,700.52
2019 Totals 108,132.12 17,066.76 91 ,065.36
Cash Flow 01!20/2020 9,0‘|‘|.01 1,140.44 7,870.57 193,829.95
Cash Flow 02/20/2020 9,011.01 1,095.94 7,915.07 185,914.88
Cash Flow 03/20/2020 9,011.01 1,05*1.‘|9 7,959.82 177,955.06
Cash Flow 04/20!2020 9,011.01 1,006.18 8,004.83 169,950.23
Cash Flow 05/20!2020 9,011.01 960.92 8,050.09 161,900.14
Cash Flow 06/20/2020 9,011.01 915.41 8,095.60 153,804.54
Cash Flow 07/20!2020 9,011.01 869.63 8,141.38 145,663.16
Cash Flow 08/20/2020 9,011.01 823.60 8,187.41 137,475.75
Cash Flow 09/20/2020 9,011.01 777.31 8,233.70 129,242.05
Cash Flow 10/20/2020 9,01’|.01 730.75 8,280.26 120,961.79
Cash Flow 11/20/2020 9,0'11.01 683.94 8,327.07 112,634.72
Cash Flow 12/20/2020 9,011.01 636.85 8,374.16 104,260_56
2020 Tota|s 108,132.12 10,692.16 97,439_96
Cash Flow 01/20/2021 9,011.01 589.50 8,421,51 95,839.05
CeSh Flow 02/20/2021 9,011.01 541.39 8,469.12 87,369_93
Cash Flow 03/20/2021 9,011.01 494.00 8,5“|7.01 78,852_92
Cash Flow 04/20!2021 9,011.01 445.85 8,565.16 70,287.76
Cash Flow 05/20!2021 9,011.01 397.42 8,613.59 61,674.17
Cash Flow 06120/2021 9,01‘|.01 348.7‘| 8,662.30 53,011_87
CaSh Flow 07/20/2021 9,011.01 299.74 8,7‘11.27 44,300.60
Cash Flow 08!20/2021 9,011.01 250.48 8,760.53 35,540.07
Cash Flow 09/20/2021 9,011_01 200.95 8,810.06 26,730.01
Cash Flow 10120/2021 9,011.01 151.14 8,859.87 17,870.14
Cash Flow 11/20/2021 9,0‘|1.01 101.04 8,909.97 8,960.17
Cash Flow 12!20/2021 9,011.01 50.84 8,960.‘|7 0.00
2021 Totals 108,132.‘12 3,871.56 104,260.56
Grand Tota|s 460,000.00 540,660.60 80,660.60 460,000.00

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 46 of 49 Page lD #:965
01/10/2017 10:04:40AN| Page3

 

Kolette A. Page

 

Last interest amount increased by 0.18 due to rounding.

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 47 of 49 Page iD #:966

  

’ 1 P.o. cox r1 9
' GOLDSTAR IHA PL-'momc 581,"0§°;;;§‘6;§;‘5
TRU ST COMPANY DlSTHIBUTlUN FORM Fax (sos) 655-2490

 

 

 

 

 

 

 

 

 

 

inio@goldstartrust.com
Name GoldStar Account #
Address lHAType: i:l Traditiohal l:l Roth
i:l sep l:| siiuiPLE
Emaii Dayiime Phone
THAB|TiONAL,.SE|-’,_ or SiMPLE |RA DlSTRiBUTiU.N HEASGN
l direct the Custodian to make a distribution from my lRA iorthe following reasoh:
l:l Normal Disirii)ution |:| Eariy Distribution (|FiS Penaity Applies} [:i Eariy S|lViPLE iRA Distribution

|:| Disability [:l Early Distribution (1RS Penaliy E)<ceptioni i:] Death
[:l Direct Rol|over to Employer Plari

ROTI+| iBA DiSTFiiBUTiON REASON
l direct the Custodian to make a distribution from my ROTH lRA for the following reasonl

|:i duaiiiied Distribution [:l Early Distribution |:| Death
|:| Disabiiity [:i Roth Distribution, OverAge 59 112

AMOUNT AND METHOD OF W|THDHAWAL

Hecurring Disin'butr`ons (Pieasc check one in each row)
Amount l:l All Cash Availabis I:I Fixed Doi|arAmount $ [:i interest i:i Princi;)al

Frequency: l:l lVlohihiy l:] Bi-lVlonthly l:l Ouarteriy |:I Semi-annuai|y i:i Anhuaiiy
(does hot apply to annual Required Niinimum Distributions)

Disirihuiion |Jate (funds will he received the next business dayi: |:l 1 st of month 15th of month i:l 26th of month

Begin: As Soon As Possib|e OFi |:| Starting oh l l 20
WlTHHOLDiNG ELECTiON (Piease Check Une):
L__I Withhold Federai income tax ata rate of % {not less than 10 percent) from the amount withdrawn

Withho|d additional Federa| income tax of

 

I:I l elect not to have Federal income tax withheld l understand that l am still liable for the payment of Federal income tax on the amount of
any distributions received l also understand that l may be subject to Federal income tax penalties under the estimated tax payments
rules ii my payments of the estimated tax and withholding are insufficient Efieciive i' / 20 .

continues on page 2 »

 

 

 

PAGE 1 UF 2

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 48 of 49 Page lD #:967

IRA PEHIOD[L' DISTHIBUTION FOHM, CONI..

 

 

PAV|V|ENT DEL|VERV |NSTHUCT|UNS (Please Check One):

l:l 1. Direct payment by check. {$5.00 Check Fee Applies)
ij 2. Direct payment via ACH fund transfer. (No charge) PLEASE FlLL DUT THE BOTTDNI SECT|ON OF TH|S FORM FOR DlRECT DEPDS|T.

l:i 3. Direct payment via Bank Wire. A $25.00 wire tee applies Atlach wiring instructions for your banking institution (Name of bank and
bank’s physical address routing number and account number).

|:i 4. Alternate payment instructions (Comp|ete only if different than name or address on account Signature Guarantee tiequired)

 

 

 

_ RECIP.|ENT’S ACKNDWLED_GE.MENT AND SlGNATUHE MEDALL|ON SIGNATURE GUARANTEE
' " ' (A lV|eda| lion Stamp is required if funds are sentto an address
| certify that l am the proper party to receive payment{s) from this account and that all other than the address of recordi

information provided by me is true and accurate l expressly assume the responsibility for
any adverse consequences which may arise from this withdrawal and l agree that the
Custodian shall in no way be held responsiblel

X
lRA Ho|der Signature

 

Date

 

 

 

 

 

---------------- oieecr oEPosn PA¥MENT ELEcTicN complete it you checked #2 abovei - - - - - - - - - - - - - - - -

l have elected to have the selected lFtA distribution(s} directly deposited into my bank account l understand that due to the ACH reporting
limitations of most banks, a detailed summary of each payment sent to my bank may not be reported to me by my bank, and that l will obtain
this information through the Go|dStar website.

BANK lNFURN|AT|DN

Bank Name: Bank Phone;
Bank Address:
City: State: Zip:

Name on Bank Account:

 

 

 

Routing / ABA Number: (must be 9 digits in length)
Bank Account Number:

 

Note: lt takes 5 business days from the day GoldStar receives your request to establish ACH service and electronically confirm the account with your bank.

_ _ _ _ _ _ _ '_ _ ._SlGNATURE GUARANTEE - DNLY IF APPL|CABLE
l hereby authorize GoldStarTrust Company to initiate credit entries and to inmate, if necessary, l y 1
debit entries and adjustments for any credit entries iri error to my account at the bank named n me name nn Ynnr bank account 'S nat 'aennna| tn the name en
above l authorize the bank to accept any such credits or debits to my account without your namele aeeou"tl*`>]- toll must have limit S'Qnanl"t guaranteed-
responsibility for their correctnessl | further agree that Go|dStarTrust Company will not nyn'n name 'e neten n_n a |n'nt nann aeen_nnt' a elgnanne guarantee
incur any |oss, liability, cost, or expense for acting upon this request | understand that this le net neeee_eaw~ n a elenatnne guarantee '_e necessary ann yen
authorization may be terminated by me at any time by written notification to GoldStarTrust nn net prn‘nae nne’ en|nata_r eannnt eetannen tn'e ennnn nn Ye_"n
Company and to the bank The termination request will be effective as soon as GoldStar Trust aeennnt'Y°n ean nnta'n a e'gnanne gna_rantee anna an aetnanaen
Compariy has had a reasonable amount of time to act upon it. member of a bank, broken or other qualified financial institution A
notary public cannot provide a signature guarantee

|MPDHTANT: if you are required to obtain a signature guarantee (see right), do not sign AUTHORIZED OFHCER TD PLACE STAMP HEBE

 

 

 

below until you are in the presence ot an authorized officer.

X
Account l'lolder Signature

 

Date

 

 

 

 

 

 

PAGE 2 OF 2

 

,__._-

Case 8:18-CV-01208-AG-KES Document 93-2 Filed 10/30/18 Page 49 of 49 Page iD #:968

EXHIB|T C

LlNiITED lRREVOCABLE POWER OF ATTORNEY

Through this Limited irrevocable Power of Attorney,
(the ”Graritor"l hereby makes, constitutes and appoints FlP LLC [the ”Recipient”) as its true and lawful attorney-in-fact with
full power and authority to act on behalf of Grantor solely with respect to the following matters:

 

0 To communicate directly with Se|ler(s) (as defined in that certain Future income Payrnent Purchase Agreement
between Grantor and Recipient to which this Limited irrevocable Power of Attorney is an exhibit {the “FIPPA”) with
respect to late or delinquent receipt by Recipient or Grantor of any payments constituting the Purchased Asset as a
result of the Se|ler failing to send such payment in a timely manner.

v To execute any and all releases, authorizationsJ consent forms or other documents necessary for Recipierit to do or
accomplish any of the foregoing

This Limited irrevocable Power of Attorney shall remain effective only so long as the Grantor is entitled to receive payments
comprising the Purchased Asset under the terms of the FiPPA.

This Limited irrevocable Power of Attorney is entered into and shall be governed by the laws of the State of Caiifornia
without regard to conflicts of law principles of such state.

in Witness Whereof, Grantor and Recipient have executed this Limited irrevocable Power of Attorney on the date(s} set
forth below:

 

 

 

, (Date)
lRA Owner
PniNTED¢nnii/ie //'j
Ld%&€§%%§c
Sienatueeyi/ _../’ ` /

 

weir i i ' i ,/i
(/r

glens/mdl

 

wrsr\zrooseaec.i

